Citation Nr: 1310551	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as depression and PTSD.  He underwent a VA examination in January 2009, during which it was noted that he reported an insufficient number of avoidant symptoms to meet the diagnostic criteria for a diagnosis of PTSD and that he did not report sufficient symptoms to meet any other psychiatric diagnosis, including depression.  The Veteran provided additional testimony in support of his claim at the time of his June 2011 hearing before the Board, and it was noted at that time that he might not have provided a complete picture of his symptoms at the time of his January 2009 VA examination.  Given the foregoing, the Board finds that another VA examination should be scheduled to determine if the Veteran has a current acquired psychiatric disorder as a result of his service.  

The Veteran also seeks service connection for bilateral hearing loss.  A VA audiology examination was also conducted in January 2009, at which time he only exhibited hearing loss in his left ear that met VA standards.  See 38 C.F.R. § 3.385 (2012).  The VA examiner provided an opinion that the Veteran's hearing loss was "less likely as not" caused by or a result of acoustic trauma from military noise exposure.  The rationale was based on a finding that all military audiograms in normal limits, with no progression.  38 U.S.C.A. § 1113 (West 2002); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the VA examiner did not take into consideration the Veteran's reported hearing loss made at the time of his June 1969 separation examination.  As such, the claim must be remanded for an adequate opinion.  The claim for service connection for tinnitus, which the VA examiner determined was "likely" associated with sensorineural hearing loss, is inextricably intertwined with the claim for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (finding that issues are inextricably intertwined when they are so closely tied together cannot be rendered unless all are adjudicated).

The Veteran seeks entitlement to service connection for a back disorder.  Service treatment records indicate that a December 1965 pre-induction examination noted a spine x-ray showing old Scheuermann's Disease, which was not considered disabling.  Thereafter, an October 1966 radiology report showed evidence in several of the lumbar vertebral bodies due to Scheuermann's Disease.  An August 1967 report of medical history noted that the Veteran had worn a brace for old Scheuermann's Disease.  The VA examiner who conducted the January 2009 spine examination diagnosed Scheuermann's Disease and spondylosis of the thoracic and lumbar spine segments.  The examiner determined that Scheuermann's disease is a congenital problem beginning in adolescence; that back pain and spondylosis are not related to in-service injury; and that spondylosis is secondary to a natural progression of the disease, with no evidence military service resulted in more than a temporary aggravation of this pre-existing degenerative condition.  The examiner did not provide a rationale for the opinion; the examiner did not mention an August 1967 complaint of back pain just after his entry into service; and there was no mention of the Veteran's complaints of recurrent back pain made at the time of his June 1969 discharge examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  On remand, another VA examination should be scheduled.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether any acquired psychiatric disorder found, to include PTSD and depression, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, to include those provided at his June 2011 hearing before the Board, the examiner must state whether any diagnosed acquired psychiatric disorder, to include PTSD and depression, is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded an appropriate VA examination to determine whether any hearing loss found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, to include the Veteran's complaints of hearing loss at the time of his June 1969 discharge examination, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed hearing loss is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded an appropriate VA examination to determine whether any back disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, to include the Veteran's complaints of back pain in August 1967 and his report of recurrent back pain at the time of his June 1969 discharge examination, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed back disorder is related to the Veteran's active duty service; whether the Veteran's pre-existing Scheuermann's Disease was aggravated (increased in severity beyond the normal progression) by service or any incident therein, to include whether there was a superimposed injury or disease.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


